UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1279


In re: RODNEY W. WHITNEY,

                Petitioner.



                 On Petition for Writ of Mandamus
                       (3:11-cr-00049-FDW-1)


Submitted:   June 21, 2016                  Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney W. Whitney, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodney   W.   Whitney      petitions   for   a    writ    of     mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.         He seeks an order from this

court directing the district court to act.            We conclude that the

present   record   does   not   reveal   undue    delay   in    the   district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                              PETITION DENIED




                                     2